Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 1 of 7 Pageid#: 482




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

 EMMITT G. ROSCOE,                                         )
     Plaintiff,                                            )    Civil Action No. 7:18-cv-00332
 v.                                                        )
                                                           )    By: Elizabeth K. Dillon
 JEFFERY KISER, et al.,                                    )        United States District Judge
      Defendants.                                          )

                                         MEMORANDUM OPINION

           Plaintiff Emmitt G. Roscoe, a Virginia inmate proceeding pro se, filed this civil rights

 action pursuant to 42 U.S.C. § 1983. The court previously dismissed some claims and some

 defendants. As set forth in the court’s August 13, 2019 order, the following two claims remain

 in this case: Claim 1—a violation of plaintiff’s Fourteenth Amendment right to due process, as

 against defendants Counts, Kiser, and Elam; and Claim 2—a First Amendment retaliation claim

 against defendant Hall.

           Pending before the court is a motion for summary judgment by defendants Counts, Kiser,

 and Elam as to Claim 1. The motion is fully briefed and ripe for disposition. Upon review of the

 record, the court concludes that these three defendants are entitled to summary judgment in their

 favor. Defendants acknowledge that there are disputes of fact as to the First Amendment claim

 against Hall, and that claim will be set for trial.

                                                 I. BACKGROUND

           Roscoe is a Virginia inmate who, at all relevant times, was held at Red Onion State

 Prison (“Red Onion”). For purposes of resolving defendants’ motion, there are few pertinent
       1
 facts. Roscoe was charged with the disciplinary offense of possession or use of a weapon in



           1
            Specifically, because the court concludes that Roscoe’s disciplinary conviction did not trigger due
 process protections, the court will not set forth any detail about what Roscoe alleges were due process violations.
Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 2 of 7 Pageid#: 483




 Case Number ROSP-2018-0096, and a disciplinary hearing was held on January 31, 2018, before

 Hearing Officer Counts.

          At the hearing, Officer Counts addressed Roscoe’s five requests for documentary

 evidence and three requests for witnesses or witness statements. She denied all of these requests,

 for reasons not necessary to discuss here. Ultimately, Officer Counts found Roscoe guilty of the
                                                                 2
 offense and imposed only a $15 fine as a penalty.

          Roscoe appealed his conviction, and Warden Kiser upheld the decision of the hearing

 officer. Kiser concluded both that Roscoe’s claims of being denied due process were not

 meritorious and that there was sufficient evidence to uphold the conviction. (Kiser Aff. ¶¶ 14–

 15.) Roscoe then appealed Kiser’s decision to the Regional Administrator’s Office. (Elam Aff.

 ¶ 3.) Defendant Elam timely responded to his appeal, addressing the issues raised by Roscoe.

 Elam concluded that no procedural or due process violations had occurred, and he upheld Kiser’s

 decision. (Id. ¶¶ 4–6.)




          2
             Roscoe’s verified Second Amended Complaint appears to argue that the disciplinary conviction resulted
 in him being placed in administrative segregation for an extended period of time. (2nd Am. Compl. ¶ 27, Dkt. No.
 35-1; see also Opp’n to Mot. Summ. J. ¶ 9, Dkt. No. 61 (claiming that he was held in segregation for twenty-one
 months because of this conviction).) For support, Roscoe presents documentation regarding his institutional
 classification. Those documents show that he was considered a candidate for release to the general prison
 population before this conviction but, on the day before the challenged disciplinary hearing, he was no longer
 recommended for release because of “disruptive behavior,” a decision made final the day after the hearing. (See
 Pl.’s Exs. 2-1 and 2-2.) What he fails to present is any evidence (aside from his own opinion) that the reason he was
 retained in segregation for a lengthy period of time was solely because of this disciplinary conviction. See Williams
 v. Giant Food Inc., 370 F.3d 423, 433 (4th Cir. 2004) (“[A] self-serving opinion . . . cannot, absent objective
 corroboration, defeat summary judgment.”) Significantly, the evidence related to this charge clearly shows that the
 only direct punishment he received for the conviction was a $15 fine. (See Counts Aff. ¶ 23 & Encl. F & G.) In any
 event, even if this conviction contributed to Roscoe’s continued detention in segregation, the Supreme Court has
 held that brief time spent in disciplinary segregation does not give rise to a constitutionally protected liberty interest.
 See Sandin v. Conner, 515 U.S. 472, 486 (1995) (holding that thirty days in disciplinary segregation did not give rise
 to a liberty interest); see also Beverati v. Smith, 120 F.3d 500, 504 (4th Cir. 1997) (holding that a six-month stay in
 administrative segregation, even in poor conditions, did not implicate a liberty interest).

                                                             2
Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 3 of 7 Pageid#: 484




                                             II. DISCUSSION

 A. Summary Judgment Standard

          Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

 genuine issue of material fact exists only where the record, taken as a whole, could lead a

 reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

 557, 586 (2009). In making that determination, the court must take “the evidence and all

 reasonable inferences drawn therefrom in the light most favorable to the nonmoving party.”

 Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

          A party opposing summary judgment “may not rest upon the mere allegations or denials

 of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

 party must produce “significantly probative” evidence from which a reasonable jury could return

 a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

 Anderson, 477 U.S. at 249–50).

          Defendants’ motion requests summary judgment on several grounds. The court does not

 address all of them, but it concludes that summary judgment is appropriate for the reasons stated

 below.

 B. The $15 Fine Imposed for Roscoe’s Conviction Does Not Trigger Due Process
    Protections.

          Plaintiff’s claims against Counts, Kiser, and Elam allege violations of his Fourteenth

 Amendment due process rights. “To state a procedural due process violation, a plaintiff must (1)

                                                    3
Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 4 of 7 Pageid#: 485




 identify a protected liberty or property interest and (2) demonstrate deprivation of that interest

 without due process of law.” Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015). At least in the

 context of liberty interests, the Supreme Court has squarely held that an inmate establishes a

 constitutionally protected liberty interest by showing an “atypical and significant” hardship or

 deprivation in relation to the ordinary incidents of prison life. See Sandin v. Conner, 515 U.S.

 472, 484 (1995) (holding that disciplinary segregation did not present the type of atypical,

 significant deprivation that would give rise to a protected liberty interest).

        Defendants argue that the $15 monetary fine imposed here is insufficient to trigger

 constitutional due process protections, and the court agrees. As several judges of this court have

 recognized: “[S]mall monetary penalties and penalties that do not impose restraint do not impose

 atypical and significant hardship on a prisoner in relation to the ordinary incidents of prison life

 and are not constitutionally protected interests under the Due Process Clause.” Roscoe v.

 Mullins, No. 7:18CV00132, 2019 WL 4280057, at *3 (W.D. Va. Sept. 10, 2019) (granting

 summary judgment in defendants’ favor as to the due process claim where the only penalty

 imposed was a $15 penalty), appeal docketed, No. 19-7343 (4th Cir. Sept. 24, 2019); Ferguson

 v. Messer, No. 7:15CV00140, 2017 WL 1200915, at *8 (W.D. Va. Mar. 30, 2017) (concluding

 that three $12 fines did not give rise to a protected property interest); Bratcher v. Mathena, No.

 7:15CV00500, 2016 WL 4250500, at *1 (W.D. Va. Aug. 10, 2016) (finding $12 fine did not

 pose an atypical and significant hardship on the plaintiff in comparison to the ordinary incidents

 of prison life and so did not constitute a loss of a property interest). Like the plaintiffs in those




                                                    4
Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 5 of 7 Pageid#: 486




 cases, Roscoe was subjected only to a small fine ($15)—a penalty that is insufficient to give rise
                                                                                                           3
 to a protected property interest in the context of prison life under the rationale of Sandin.

          Moreover, the court notes that Roscoe (and any friends and family who voluntarily

 placed monies into his inmate trust account) were fully notified by VDOC policies that some of

 those monies might be removed to pay disciplinary fines. For all of these reasons, the court

 concludes that the fine imposed on Roscoe for the disciplinary conviction in this case did not

 place any atypical and significant hardship on him in comparison to the ordinary incidents of

 prison life, Sandin, 515 U.S. at 484. Thus, it did not trigger due process protections.

 C. Defendants Are Entitled to Qualified Immunity.

          Defendants also argue that they are entitled to qualified immunity on Roscoe’s due

 process claims, and the court agrees. The doctrine of qualified immunity “protects government

 officials from liability for civil damages insofar as their conduct does not violate clearly

 established statutory or constitutional rights of which a reasonable person would have

 known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The burden of proof is on the party

 seeking qualified immunity. Wilson v. Prince George’s Cty., Md., 893 F.3d 213, 219 (4th Cir.

 2018).

          In determining whether an official is entitled to summary judgment on the basis of


          3
             Although the Fourth Circuit has not yet spoken directly on this issue, some courts have questioned
 whether Sandin’s analysis—requiring that the particular hardship be “atypical and significant” to create a
 constitutionally protected interest—applies in the context of property deprivations, given that Sandin addressed
 whether a particular deprivation implicated a liberty interest. See Anderson v. Dillman, 824 S.E.2d 481, 483–84
 (Va. 2019) (noting the disagreement among federal courts on this issue and discussing the different rationales
 underlying the decisions). In particular, the Anderson court noted that cases from the Sixth and Tenth Circuits have
 applied Sandin in the context of property rights, while the Third and Fifth Circuits have stated Sandin does not
 control in a case involving a property interest. Anderson, 824 S.E.2d at 483 & n.4 (collecting authority); see also
 Steffey v. Orman, 461 F.3d 1218, 1222 n.3 (10th Cir. 2006) (identifying the Second and Fifth Circuits as holding
 that Sandin applies only to liberty interests and the Sixth and Ninth Circuits as suggesting, but not holding, the
 same). The Fourth Circuit indicated, albeit in an unpublished decision, that Sandin is applicable in this context
 when it applied Sandin to conclude that a prisoner “did not have a constitutionally protected liberty or property
 interest in his prison job.” Backus v. Ward, 151 F.3d 1028, 1998 WL 372377, at *1 (4th Cir. 1998) (unpublished).

                                                          5
Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 6 of 7 Pageid#: 487




 qualified immunity, courts engage in a two-pronged inquiry. Smith v. Ray, 781 F.3d 95, 100 (4th

 Cir. 2015). The first prong asks whether the facts, taken in the light most favorable to the party

 asserting the injury, show the defendant’s conduct violated a constitutional right. Id. (citing

 Saucier v. Katz, 533 U.S. 194, 201 (2001)). The second prong asks whether the right was

 “clearly established” at the time of the defendant’s conduct. Id. If the answer to either prong is

 “no,” the official is entitled to qualified immunity.

        For the reasons already discussed, defendants’ conduct did not violate a constitutional

 right. But even if the court is incorrect about its ruling and a $15 fine could trigger constitutional

 due process protections, and even if defendants violated Roscoe’s due process rights during the

 hearing or appeals, Roscoe cannot show that the right was “clearly established” at the time of his

 disciplinary proceeding. In particular, it was not clearly established in January 2018—when

 Roscoe’s disciplinary conviction proceedings occurred—that a $15 fine would trigger

 constitutional due process protections.

        In determining whether the law was clearly established, the court “‘ordinarily need not

 look beyond the decisions of the Supreme Court, [the Fourth Circuit Court of Appeals], and the

 highest court of the state in which the case arose.’” Lefemine v. Wideman, 672 F.3d 292, 298

 (4th Cir. 2012) (quoting Edwards v. City of Goldsboro, 178 F.3d 231, 251 (1999) ), vacated on

 other grounds, 568 U.S. 1 (2012). No Supreme Court, Fourth Circuit, or Virginia case had held,

 as of January 2018, that a small fine imposed on a prisoner, like the $15 fine here, could trigger

 due process protections. Indeed, numerous district courts within the Fourth Circuit had squarely

 held that it did not. See Roscoe, 2019 WL 4280057, at *3; Ferguson, 2017 WL 1200915, at *8;

 Bratcher, 2016 WL 4250500, at *1.




                                                   6
Case 7:18-cv-00332-EKD-JCH Document 63 Filed 08/12/20 Page 7 of 7 Pageid#: 488




        The same result obtained in Leek v. Miller, 698 F. Appx 922 (10th Cir. 2017). There, the

 court first noted that a prior published decision had expressly held that Sandin’s analysis applied

 to property interests. Leek, 698 F. App’x at 928 (citing Clark v. Wilson, 625 F.3d 686, 691 (10th

 Cir. 2010)). The Leek court went on to hold that the defendants—who were accused of due

 process violations in prison disciplinary proceedings that resulted in fines ranging from $5 to

 $40—were entitled to qualified immunity. After citing a number of unpublished Tenth Circuit

 decisions that assumed without deciding that a prisoner has a protected property interest in funds

 in his prison account, the Leek court summarized that it still was not clearly established in the

 Tenth Circuit “whether a prisoner has a protected property interest in his prison accounts.” Id. at

 928–29. Because the law was not clearly established on this point, qualified immunity was

 appropriate. Id. For like reasons, defendants are entitled to qualified immunity on Roscoe’s due

 process claims.

                                          III. CONCLUSION

        For the foregoing reasons, the court will grant defendants’ motion for summary

 judgment. An appropriate order will be entered.

        Entered: August 12, 2020.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  7
